Bell, Chief Justice.
A motion was made to dismiss the writ of error in this case on the ground, among others, that “nowhere in said bill of exceptions is any person or persons named as defendant in error or defendants in error by designation or by the alleged statement of the facts in said bill of exceptions.” Held, it appearing from the bill of exceptions that this statement is true, the motion to dismiss must be sustained. Toccoa Electric Power Co. v. Panter, 178 Ga. 258 (173 S. E. 131); Hancock v. Lizella Fruit Farm, 184 Ga. 73 (190 S. E. 362); Gehr v. Atlanta, 189 Ga. 701 (7 S. E. 2d, 264), and citations.

Writ of error dismissed.


All the Justices concur.

Linton 8. James and Joe Hill Smith, for plaintiff.
D. F. Black, H. G. Vandiviere, John 8. Wood, Howell Brooke, J. L. Davis, Fred D. Neel, William A. Ingram, and 8am Manley III, for defendant.